J PER CURIAM.
The appellant was found guilty of robbery after a trial before the court without a jury and was sentenced to a term in the state prison. On this appeal he contends that the trial court erred in failing to grant his motion for acquittal at the close of all the evidence. The record reveals that the appellant was a participant in a robbery and while it is true that he was not the most active of the two robbers involved, there is no doubt that the evidence supports a finding that he was an active participant. Accordingly, the judgment and sentence are affirmed. See State v. Roby, Fla.1971, 246 So.2d 566; Rayner v. State, Fla.App.1972, 264 So.2d 74.
Affirmed.